PER CURIAM:
Jerome W. Rainey appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2000) complaint as moot. We have reviewed the record and find no reversible error. We affirm the district court’s judgment, however, on the modified grounds that Rainey failed to establish he received more than de minimus injuries as a result of the alleged use of excessive force. See Norman v. Taylor, 25 F.3d 1259, 1263 (4th Cir.1994). We grant the Appellees’ motion to strike Rainey’s exhibits one through ten attached to his informal brief. We deny Rainey’s pro se motion to vacate and remand. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.